Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-3-2022 has been entered.
 	The examiner notes the following:
	1.  The claims appear to allude to assisted vs. unassisted searching but the claims do NOT define what is considered to be assisted and/or unassisted.

2.  Newly added limitation “…without reference to a network resource describing the location of one or more nodes to be discovered…” is difficult to understand.    
   i) What is considered a network resource?  (where can/can’t it be located?)
   ii) How would a location of the nodes be described?
   The examiner interprets that a “node to be discovered” could be a person, thing/device, etc..

During the previous interview, the examiner remembers that applicant’s attorney put forth that Brachet was consulting a database, which perhaps would be a network resource.  Hence this amendment appears to attempt to overcome that design BUT Brachet also teaches NOT consulting a database where all steps performed are performed autonomously in the actual “scanning device” (see figure 7).
As stated in the FINAL office action, 
“ii.  Brachet teaches a mobile device (Figure 1, #101, comprised of Positioning S/W #103 and Reference DB #104) that can scan for wi-fi access points and consult its own database, therefore, scanning and identifying the wi-fi access points is done wholely by the mobile device and is therefore unassisted.   NOTE: Figure 2 shows the same mobile device performing the same steps/process in an unassisted fashion.
	‘…The client software compares the observed 802.11 access points with those in its reference database [104] of access points, which may or may not reside on the device as well…’….”

	The examiner also stated in the FINAL office action:
“iii.  Applicant argues (bottom page 7 to top of page 8) about Brachet using a Wi-Fi database, which is located ON the mobile device and considered part of the device, hence it is NOT assisted.
Applicant again makes this point in middle of page 8 – it appears that the applicant has not correctly read prior art Brachet.

iv.  Is the applicant somehow putting forth an argument that the scanning antenna can do all the work by itself?   Without some type of computer/processor being connected and the data passed to it for processing?   

v.  Furthermore, even if the device used multiple procesors and databases, wouldn’t they all be considered part of the “whole system” and therefore NOT use/require assistance(?) from an outside agency – this goes to the point of needing an amendment to define exactly what the applicant is attempting to claim”.

The FINAL office action also put forth (under #2):
i.  The concepts of a “search area” AND a “plurality of tiles” are given their face-value meaning, ie. there is nothing specific to those words/phrases in the art.   Hence a “search area” is an area that is searched/scanned while a “plurality of tiles” is merely areas/shapes that the search area can be further broken down into.

ii.  the concept of a “beam shape” has very little meaning other than face-value meaning, ie. an antenna has a scan area/range which it can transmit/receive data to/from.  In Brachet’s case, one skilled can broadly/reasonably interpret a beam shape to be the area such as found in Figures 5-6 which is/are the RADIO RANGE OF THE USER DEVICE (big circle) OR the BEAM/SCAN areas shown in Figure 12 around the access point #1201 OR the scan area found in Figures 20 and 22 which would be the LARGE block which is broken down into smaller blocks (ie. tiles)/
Any device (or data) that is received when the mobile device scans is considered to be within that seach area based upon the beam shape (Basic antenna technology that is well known and pre-dates applicant’s filing date puts forth omni, directional antennas, phased arrays (which can be steered), etc..  Each can be found to put forth a “beam shape” which can be segmented into smaller areas – hence this is not a novel concept unto itself).


3.  Applicant’s claim is highly broad and the applicant is giving a detailed interpretation instead of amending the claims to state these details.     
i.  The applicant should define what unassisted really means, what it must mean.

ii.  The applicant should further define what a search area is and what tiles are and how a beam shape is to be interpreted (instead of pointing back to their SPEC as they do on last sentence of page 8, see ref to Para’s 56-58).

4.  The examiner invites the applicant to further amend the claims with technical design details to better defind the scope of their inventive concept.

	3.   Note that Brachet’s scanning device/client can have an ON-BOARD database of tiles (i.e. TILE STORE) that was previously downloaded to the device/client (See Fig. 12, #1206) which it can consult BUT this does not rise to the level of a “network resource” that would require a network connection to a remote database/resource.
	NOTE: If the applicant’s desire was to amend the claims to put forth a device that cannot consult ANY database, then that would be a whole other concept (i.e. how would a processor/computer not be involved with the operation of receiving the antenna’s scanning data and then processing it?).   There inherently needs to be a computer involved and Brachet has a self-contained device that has a processor, WPS client S/W #1205 and the Tile Store #1206 which does NOT consult a “network resource” once it has been pre-loaded with the Tile Store.    Examiner’s NOTE:  Applicant’s claims do not rule out a pre-loaded data store in their design since their device/system appears to operate autonomously as well.

	4.  If applicant’s concept is to put forth a “beacon” that is autonomously searched for in a scanning process without a network resource being consulted, then that concept exists:
	Hiltz et al. US 5,515,061 teaches (Fig. 1) an emergency beacon #30 that is scanned/searched for by various devices (e.g. aerial #32/#34, ground-based #36, etc.) whereby no network resource is consulted in finding the lost person (i.e. network node, which would be Hiltz’s #30).
	Tofte et al. US 2021/0192629 teaches a UAV (#102.1, etc.) that can scan for signals from a person on the ground #190 (see figure 1) where the UAV is a self-contained apparatus with no network resource being consulted.

	A new SECOND rejection is put forth below using Holtz or Tofte.

5.  TO SUMMARIZE:
As seen above, the applicant’s broadly written claims do not define much of what is found (in the claims) and this leaves the interpretation(s) up to the examiner.
	Newly added limitation “…without reference to a network resource describing the location of one or more nodes to be discovered…” is difficult to understand.  
	If a “network resource” is meant to mean a database that is remote from the scanning device, then Brachet teaches a self-contained scanning device (Figure 7) that performs unassisted scans of the area to locate (at least) access points (Figure 10 shows the Scanning Client sub-component details (contained in box #704)).
	The examiner DOES CONCEDE that Brachet teaches consulting remote databases #1025 and #1026 in figure 10 and Para #67 BUT that is AFTER it has scanned and determined the available access points that are in the proximate area AND only if it wants to connect to one of those access points (hence Brachet might just scan and then NOT connect to an access point).  So those databases are not involved in the scanning/acquiring/identification process.
	Since applicant’s claims merely put forth an interative search process, one skilled sees that Brachet performs same/similar concept without consulting a network resource describing the location of network node(s) and thusly reads on the claims.

	6. A way forward would be for the applicant to further define HOW the system is setup prior to operation (i.e. does the system have a on-board, pre-loaded database it can consult?) and WHAT can/can’t a network resource be(?)






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brachet et al. US 2016/0323704 and further in view of Zhou et al. US 2016/0245335.
As per claim 1, Brachet et al. US 2016/0323704 teaches a method of unassisted discovery for directional networking of platforms (Para #19 teaches scanning an area, which is used for directional networking, etc. and Figure 2 shows directional antenna(s) #205 on the scanning vehicle), comprising:
[0019] Under one aspect of the invention, a method of selecting and providing a relevant subset of Wi-Fi location information includes scanning for Wi-Fi access points within range of a client device, using a Wi-Fi database that covers a large target region to retrieve information about these access points, using this information to estimate the position of the mobile client device…. and providing information about Wi-Fi access points within this limited region to the client.
dividing, without reference to a network resource describing the location of one or more nodes to be discovered (See figures 7 and 10 which show the scanning device can operate without consulting a “network resource” that describes the location of node(s), i.e. Brachet’s scanning device can operate autonomously to locate access points that broadcast a beacon), a search area into a plurality of tiles with shaped beams from at least one antenna (Figure 2 shows directional antennas that can inherently point to various locations/tiles and figure 20 shows that an area can be partitioned into “tiles”.  Figures 20 and 22 are interpreted as showing tiles/blocks); 
[0050] FIG. 20 depicts a scheme for partitioning the surface of the Earth into a hierarchy of polygonal tiles and a scheme for generating a global unique identifier corresponding to each of these tiles;
partitioning the plurality of tiles into at least one tier (Brachet puts forth a hierarchy where “blocks/tiles” can be composed of larger/smaller quantities of other “blocks/tiles”, ie. TIERS – FOR EXAMPLE, one block/tile can be broken down into 4 smaller tiers (total 4) and then each of those 4 could be broken into 4 more tiers (totaling 16 tiers, etc.).  See also paragraphs 106, 113 and 130-131 and Figures 20 and 22 showing one “block/tile” can be broken down further into smaller “blocks/tiers”; 
[0098] A tile is referenced by a WPS Tile Identifier called a TileID. The TileIDs formed using the process described herein encode not only a latitude and a longitude but also the size minimum bounding rectangle (MBR) for the region of the corresponding tile by identifying the “level” of the corresponding tile. In this embodiment, tiles are arranged in a hierarchy, in which each tile has a prescribed “level”. A level-0 tile contains multiple level-1 tiles; a level-1 tile contains multiple level-2 tiles, etc. The method described herein stores and manipulates TileIDs in hexadecimal format, using the digits 0-9 and A-F.
assigning a search method to the at least one tier (Para #106 113 and 140 teach how the tiles/tiers will be correlated and searched, ie. as a person moves, more tiles/tiers and resolution can be sent.  See figure 22); 
[0106] Although TileIDs may be trivially compared to determine which tiles are contained by other tiles, there may also be a need to determine the set of tiles adjacent to a given tile contained within the database server. Given that the adjacent tiles may be of an unknown and unbounded level, in some preferred embodiments of the tile database (either the server database or the client's Tile Store), there is no trivial way to make this determination. Some methods include: (i) searching for access points that are in the general vicinity of a tile, and retrieving the corresponding TileIDs; (ii) searching for tiles at higher levels, and incrementally expanding the search to tiles at higher levels; (iii) using a database with spatial indexing capabilities.
[0113] One embodiment of the invention provides a method for incremental resolution of WPS Tiles. This process provides an initial set of access point location information that provides a lower accuracy location estimation, but accuracy improves as subsequent resolution levels are received from the server. This process can be used to provide high resolution near the projected location of the device, with lower resolution towards the extremities, thus reducing the amount of network transfer that is required to achieve initial location estimations with little loss in generality of the overall solution. Incremental resolution can be used within a single tile or amongst a set of tiles, e.g. the primary tile is retrieved at full resolution while secondary tiles are initially retrieved at a lower resolution.
[0140] As the person travels into the city, the device will move towards the boundary of the WPS Tiles that are stored on the client device. The WPS Client Software is able to calculate the boundaries of the cached region from the TileIDs of the cached tiles. When the estimated location of the client device is within a threshold distance of the cache boundaries, the Tile Manager will inform the Location Request Manager that additional tiles are required. This initiates another series of communications between the client Data Communication Module and the Central Server to retrieve additional tiles. This process repeats as needed based on the movements of the person and the constraints of the client device (such as storage and network capacity).
assigning parameters to the search method (Previous Para’s #112-113 and #140 teach at least assigning incremental resolutions/parameters for the search process, ie. as the user roams/moves and needs more data); 
covering at least one look direction within the search area in a time period (Figure 2 shows vehicle with directional antennas which inherently point and scan in different “look directions” as it traverse the roads (in Figures 3 thru 6), the examiner notes that a “time period” would encompass the timeline(s) over which the vehicle is operating/scanning, ie. can be broken down by seconds, minutes, hours, days, etc. and stored in database); 
[0019] Under one aspect of the invention, a method of selecting and providing a relevant subset of Wi-Fi location information includes scanning for Wi-Fi access points within range of a client device, using a Wi-Fi database that covers a large target region to retrieve information about these access points, using this information to estimate the position of the mobile client device, selecting a limited region in the vicinity of the estimated location of the client device, and providing information about Wi-Fi access points within this limited region to the client.
[0020] Under another aspect of the invention, the target region of the database is partitioned into a set of fixed geographical partitions according to a prearranged scheme, and the limited region is comprised of one or more of these partitions.
[0021] Under another aspect of the invention, the target region of the database is partitioned into a set of geometrically similar, polygonal tiles.

but is silent on
organizing slots into schedules for frames; 
executing the schedules; 
repeating the execution allowing one or more nodes to be discovered.  
At least Zhou et al. US 2016/0245335 teaches that a mobile can receive information regarding transmission “slots” so as to avoid these transmission slots and prevent interference and then “executing” the method steps according to that schedule (Para’s #67 and #69-70)
[0067] The UE 502 receives the list of IDs from node 510. The UE 502 uses the received list of IDs to schedule a time slot during a discovery window for the transmission of response frames by the nodes 504, 508, 514, 516, 518. The UE 502 schedules the time slots in the discovery window such that nodes 504, 508, 514, 516, 518 do not transmit their respective response frames at the same time. Also, the transmission medium is reserved for a sufficient duration to allow for all of the response frames to be transmitted according to the scheduled time slots in the discovery window. After the UE 502 schedules the response frames for nodes 504, 508, 514, 516, 518, the UE 502 transmits a trigger frame (not shown) to nodes 504, 508, 514, 516, 518. The trigger frame transmitted to nodes 504, 508, 514, 516, 518 includes the schedule for the transmission of the response frames by nodes 504, 508, 514, 516, 518. Nodes 504, 508, 514, 516, 518 transmit their response frame at the scheduled time slot in the discovery window. Because nodes 504, 508, 514, 516, 518 transmit their respective response frames at different time slots in the discovery window, the likelihood of collision is reduced. Reducing the likelihood of collision among their respective response frames reduces the amount of time needed by the UE 502 to discover nodes 504, 508, 514, 516, 518.
Zhou further teaches “repeating the execution allowing one or more nodes to be discovered” (see below) which shows how (in figure 7) they can “repeat” the method/process with each of the sectors (first #722, then moves to #724, etc.):
[0074] “..After response frames from all nodes located in beam-formed sector 722 are received by the UE 702, the UE 702 transmits trigger frame 738 to all nodes located in beam-formed sector 724, which includes node 708. In response to receiving the trigger frame 738, node 708 transmits response frame 740 to the UE 702…..Similar procedures described supra with reference to beam-formed sectors 722, 724 can be implemented with reference to beam-formed sectors 726, 728, 730, 732….”
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Brachet, such that it organizes slots into schedules for frames AND executes the schedules AND repeats the execution allowing one or more nodes to be discovered, to provide the ability to schedule transmission frame slots such that they don’t interfere with others during their scheduled transmission in a repetitive fashion (so all access points/mobiles can be found and scheduled for non-interfering communications).


As per claims 3 and 17, the combo teaches claim 1/16, wherein partitioning comprises: assigning the tiles to the at least one tier based on an angle relative to a beam source (Brachet teaches observing each access point from many different angles, which would be stored and correlated accordingly, hence each observation can be correlated to a specific angle for that one tier):
[0061] Once collected (or partially collected), the scanning data is uploaded back to a central access point database (described later in this application) where it is processed. The raw observation points for each access point are used to reverse triangulate the actual physical location of the access points or create a power profile representing the radio propagation of that access point. In order to produce the most accurate calculated location for a particular access points or to create the most accurate power profile, the scanning vehicle must observe the access point from as many different angles as possible. 
As per claim 6, the combo teaches claim 1, wherein the parameters include at least one of: 
subslot size, number of subslots, subslot stagger, time of flight, and jitter size (Zhou teaches scheduling time slots/subslots such that the different nodes do not transmit at the same time (which reads on slot/subslot stagger, see Para’s 67 and 70)).  



As per claims 9 and 20, the combo teaches claim 1/16, wherein the at least one antenna is a directional antenna (Brachet teaches at least the scanning vehicle using a directional antenna AND Zhou’s figure 6 shows that the mobile #602 communicates with the different sectors which inherently would require a directional antenna), thusly one skilled sees that all devices involved, eg. mobiles, access points, etc., can be using directional antennas.  
.  
	

As per claim 16, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore, at least Brachet teaches “..A computer program product including one or more non-transitory machine- readable mediums encoding instructions that when executed by one or more processors cause a process to be carried out for unassisted discovery for directional networking of platforms” as found in Figure 1 showing the overall system, Figure 8 shows the Central Network Server’s components #802 thru #808, Figure 9 showing the positioning software, Figure 10 showing the scanning client and figures 15-19 showing the computer “pseudo code” that supports the program/application.




Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brachet et al./Zhou et al. and furhter in view of Liang US 2016/0080438.
As per claim 2, the combo teaches claim 1, but is silent on wherein the tiles are square shaped.  
Brachet alludes to square shaped tiles (see at least figure 22).
At least Liang US 2016/0080438 teaches a tile-based geographical social interaction system (title) that uses a grid (ie. squares) to divide up the location area, see figures 2, 3, 5-10) showing the square-grid overlay.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the tiles are square shaped, to provide for more precise areas for searching which optimizes the location of each of the found devices (ie. instead of circles which have less precise edges which leads to incorrect/less precise information).



Claims 4-5, 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brachet et al./Zhou et al. and furhter in view of Huang et al. US 2014/0364138
As per claims 4 and 18, the combo teaches claim 1/16, but is silent on further comprising prior to assigning the search method: 
ordering some of the plurality of tiles from a lowest elevation to a highest elevation.  
	Note that Brachet teaches the concept of elevation is known but does not have to be used (see Para #94) since most access points are located near the ground.
	At least Huang et al. US 2014/0364138 teaches that an elevation parameter can be stored and used in the processing.  One skilled understands that the access point elevations can be stored in any manner, to include lowest to highest elevations (which can affect the location determination and would want to be known):
[0094] While the access point database may include elevation information, making it possible to locate client devices in three dimensions, the tiling system partitions the database using only the longitude and latitude dimensions. Since all Wi-Fi access points are relatively close to the ground, it is not necessary for the tiling system to take the elevation dimension into account, though elevation information may still be used in estimating the location of a client device.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that further comprising prior to assigning the search method ordering some of the plurality of tiles from a lowest elevation to a highest elevation, to provide for using ordered elevations which yield more precise calculations when understanding the Elevation (and LAT/LONG) of each found access point.



As per claim 5, the combo teaches claim 4, wherein ordering further comprises: determining whether or not the first tile is included in the plurality of tiles by searching in a clockwise direction in an angular space (Both Brachet and Zhou teach methods of performing a search of the proximate area and Zhou shows in Figure 6 that each sector can be searched in a specific direction (eg. clockwise, counter-clockwise, etc.) from a starting point to an ending point whereupon the device will understand if/when each sector has been searched, which reads on the claim’s limitation of understanding if a first tile is included).


As per claims 7 and 19, the combo teaches claim 1/16, but is silent on wherein after executing the schedules; 
establishing a data link between the at least one antenna to the further (other?) antenna.  
Brachet and Zhou teach discovering other access points and mobile devices but don’t explicitly teach establishing a connection to another device.
At least Huang et al. US 2014/0364138 teaches that a wireless network can support mobile communications and the finding of at least a wireless gateway (ie. access point, etc.) which it can communicate with so that it can (perhaps) connect to another mobile device/user.  Thusly, once the gateway(s)/antenna(s) is/are found, the mobile can select one to establish a data link to:
[0002] A wireless communications network can employ various technologies for mobile devices to communicate wirelessly. The wireless communications network can include one or more wireless access gateways for connecting a mobile device to another mobile device or to a wired network. The wireless access gateways can include, for example, cell towers or wireless access points (WAPs) of a wireless local area network (WLAN) or a metropolitan area network (MAN). Each of the wireless access gateways can serve mobile devices located in a geographic area (e.g., a cell of a cellular network).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein after executing the schedules AND establishing a data link between the at least one antenna to the further (other?) antenna, to provide the ability to determine proximate access points and then connect to a chosen one for communications support.



As per claim 8, the combo teaches claim 7, wherein the at least one antenna and the further antenna are directional antennas (Brachet teaches at least the scanning vehicle using a directional antenna AND Zhou’s figure 6 shows that the mobile #602 communicates with the different sectors which inherently would require a directional antenna), thusly one skilled sees that all devices involved, eg. mobiles, access points, etc., can be using directional antennas.  





			Secondary rejection of independent claims 1 and 16

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brachet et al. US 2016/0323704 and further in view of Zhou et al. US 2016/0245335 and { Hiltz et al. US 5,515,061 OR Tofte et al. US 2021/0192629 }.
As per claim 1, Brachet et al. US 2016/0323704 teaches a method of unassisted discovery for directional networking of platforms (Para #19 teaches scanning an area, which is used for directional networking, etc. and Figure 2 shows directional antenna(s) #205 on the scanning vehicle), comprising:
[0019] Under one aspect of the invention, a method of selecting and providing a relevant subset of Wi-Fi location information includes scanning for Wi-Fi access points within range of a client device, using a Wi-Fi database that covers a large target region to retrieve information about these access points, using this information to estimate the position of the mobile client device…. and providing information about Wi-Fi access points within this limited region to the client.
dividing, without reference to a network resource describing the location of one or more nodes to be discovered (See figures 7 and 10 which show the scanning device can operate without consulting a “network resource” that describes the location of node(s), i.e. Brachet’s scanning device can operate autonomously to locate access points that broadcast a beacon), a search area into a plurality of tiles with shaped beams from at least one antenna (Figure 2 shows directional antennas that can inherently point to various locations/tiles and figure 20 shows that an area can be partitioned into “tiles”.  Figures 20 and 22 are interpreted as showing tiles/blocks); 
[0050] FIG. 20 depicts a scheme for partitioning the surface of the Earth into a hierarchy of polygonal tiles and a scheme for generating a global unique identifier corresponding to each of these tiles;
partitioning the plurality of tiles into at least one tier (Brachet puts forth a hierarchy where “blocks/tiles” can be composed of larger/smaller quantities of other “blocks/tiles”, ie. TIERS – FOR EXAMPLE, one block/tile can be broken down into 4 smaller tiers (total 4) and then each of those 4 could be broken into 4 more tiers (totaling 16 tiers, etc.).  See also paragraphs 106, 113 and 130-131 and Figures 20 and 22 showing one “block/tile” can be broken down further into smaller “blocks/tiers”; 
[0098] A tile is referenced by a WPS Tile Identifier called a TileID. The TileIDs formed using the process described herein encode not only a latitude and a longitude but also the size minimum bounding rectangle (MBR) for the region of the corresponding tile by identifying the “level” of the corresponding tile. In this embodiment, tiles are arranged in a hierarchy, in which each tile has a prescribed “level”. A level-0 tile contains multiple level-1 tiles; a level-1 tile contains multiple level-2 tiles, etc. The method described herein stores and manipulates TileIDs in hexadecimal format, using the digits 0-9 and A-F.
assigning a search method to the at least one tier (Para #106 113 and 140 teach how the tiles/tiers will be correlated and searched, ie. as a person moves, more tiles/tiers and resolution can be sent.  See figure 22); 
[0106] Although TileIDs may be trivially compared to determine which tiles are contained by other tiles, there may also be a need to determine the set of tiles adjacent to a given tile contained within the database server. Given that the adjacent tiles may be of an unknown and unbounded level, in some preferred embodiments of the tile database (either the server database or the client's Tile Store), there is no trivial way to make this determination. Some methods include: (i) searching for access points that are in the general vicinity of a tile, and retrieving the corresponding TileIDs; (ii) searching for tiles at higher levels, and incrementally expanding the search to tiles at higher levels; (iii) using a database with spatial indexing capabilities.
[0113] One embodiment of the invention provides a method for incremental resolution of WPS Tiles. This process provides an initial set of access point location information that provides a lower accuracy location estimation, but accuracy improves as subsequent resolution levels are received from the server. This process can be used to provide high resolution near the projected location of the device, with lower resolution towards the extremities, thus reducing the amount of network transfer that is required to achieve initial location estimations with little loss in generality of the overall solution. Incremental resolution can be used within a single tile or amongst a set of tiles, e.g. the primary tile is retrieved at full resolution while secondary tiles are initially retrieved at a lower resolution.
[0140] As the person travels into the city, the device will move towards the boundary of the WPS Tiles that are stored on the client device. The WPS Client Software is able to calculate the boundaries of the cached region from the TileIDs of the cached tiles. When the estimated location of the client device is within a threshold distance of the cache boundaries, the Tile Manager will inform the Location Request Manager that additional tiles are required. This initiates another series of communications between the client Data Communication Module and the Central Server to retrieve additional tiles. This process repeats as needed based on the movements of the person and the constraints of the client device (such as storage and network capacity).
assigning parameters to the search method (Previous Para’s #112-113 and #140 teach at least assigning incremental resolutions/parameters for the search process, ie. as the user roams/moves and needs more data); 
covering at least one look direction within the search area in a time period (Figure 2 shows vehicle with directional antennas which inherently point and scan in different “look directions” as it traverse the roads (in Figures 3 thru 6), the examiner notes that a “time period” would encompass the timeline(s) over which the vehicle is operating/scanning, ie. can be broken down by seconds, minutes, hours, days, etc. and stored in database); 
[0019] Under one aspect of the invention, a method of selecting and providing a relevant subset of Wi-Fi location information includes scanning for Wi-Fi access points within range of a client device, using a Wi-Fi database that covers a large target region to retrieve information about these access points, using this information to estimate the position of the mobile client device, selecting a limited region in the vicinity of the estimated location of the client device, and providing information about Wi-Fi access points within this limited region to the client.
[0020] Under another aspect of the invention, the target region of the database is partitioned into a set of fixed geographical partitions according to a prearranged scheme, and the limited region is comprised of one or more of these partitions.
[0021] Under another aspect of the invention, the target region of the database is partitioned into a set of geometrically similar, polygonal tiles.

but is silent on
without reference to a network resource describing the location of one or more nodes to be discovered;
organizing slots into schedules for frames; 
executing the schedules; 
repeating the execution allowing one or more nodes to be discovered.  
At least Zhou et al. US 2016/0245335 teaches that a mobile can receive information regarding transmission “slots” so as to avoid these transmission slots and prevent interference and then “executing” the method steps according to that schedule (Para’s #67 and #69-70)
[0067] The UE 502 receives the list of IDs from node 510. The UE 502 uses the received list of IDs to schedule a time slot during a discovery window for the transmission of response frames by the nodes 504, 508, 514, 516, 518. The UE 502 schedules the time slots in the discovery window such that nodes 504, 508, 514, 516, 518 do not transmit their respective response frames at the same time. Also, the transmission medium is reserved for a sufficient duration to allow for all of the response frames to be transmitted according to the scheduled time slots in the discovery window. After the UE 502 schedules the response frames for nodes 504, 508, 514, 516, 518, the UE 502 transmits a trigger frame (not shown) to nodes 504, 508, 514, 516, 518. The trigger frame transmitted to nodes 504, 508, 514, 516, 518 includes the schedule for the transmission of the response frames by nodes 504, 508, 514, 516, 518. Nodes 504, 508, 514, 516, 518 transmit their response frame at the scheduled time slot in the discovery window. Because nodes 504, 508, 514, 516, 518 transmit their respective response frames at different time slots in the discovery window, the likelihood of collision is reduced. Reducing the likelihood of collision among their respective response frames reduces the amount of time needed by the UE 502 to discover nodes 504, 508, 514, 516, 518.
Zhou further teaches “repeating the execution allowing one or more nodes to be discovered” (see below) which shows how (in figure 7) they can “repeat” the method/process with each of the sectors (first #722, then moves to #724, etc.):
[0074] “..After response frames from all nodes located in beam-formed sector 722 are received by the UE 702, the UE 702 transmits trigger frame 738 to all nodes located in beam-formed sector 724, which includes node 708. In response to receiving the trigger frame 738, node 708 transmits response frame 740 to the UE 702…..Similar procedures described supra with reference to beam-formed sectors 722, 724 can be implemented with reference to beam-formed sectors 726, 728, 730, 732….”
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Brachet, such that it organizes slots into schedules for frames AND executes the schedules AND repeats the execution allowing one or more nodes to be discovered, to provide the ability to schedule transmission frame slots such that they don’t interfere with others during their scheduled transmission in a repetitive fashion (so all access points/mobiles can be found and scheduled for non-interfering communications).
With regard to “..without reference to a network resource describing the location of one or more nodes to be discovered..”, the examiner notes that Hiltz or Tolfte both teach an autonomous device/vehicle that can search for a beacon/person/device without the need to consult a network resource describing the location of a node(s) since the person/device activates their beacon and the searcher/drone scans a “search area” until it locates the beacon (i.e. it is an unassisted search area where the searcher is basically given the command to “go find” and it will search until it locates the beacon):
	i) Hiltz et al. US 5,515,061 teaches (Fig. 1) an emergency beacon #30 that is scanned/searched for by various devices (e.g. aerial #32/#34, ground-based #36, etc.) whereby no network resource is consulted in finding the lost person (i.e. network node, which would be Hiltz’s #30).
ii) Tofte et al. US 2021/0192629 teaches a UAV (#102.1, etc.) that can scan for signals from a person on the ground #190 (see figure 1) where the UAV is a self-contained apparatus with no network resource being consulted.
 It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it  uses unassisted discovery without reference to a network resource describing the location of one or more nodes to be discovered, to provide the ability for a search device to be able to autonomously search/locate a lost person/device without being given any operating parameters (i.e. it is turned on and then goes to scan for a beacon without any need for pre-programming or access to network resources).

As per claim 16, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore, at least Brachet teaches “..A computer program product including one or more non-transitory machine- readable mediums encoding instructions that when executed by one or more processors cause a process to be carried out for unassisted discovery for directional networking of platforms” as found in Figure 1 showing the overall system, Figure 8 shows the Central Network Server’s components #802 thru #808, Figure 9 showing the positioning software, Figure 10 showing the scanning client and figures 15-19 showing the computer “pseudo code” that supports the program/application.

NOTE: the dependent claims under this secondary rejection are as rejected above/previously.   Hence the are NOT duplicated again.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414